Title: From John Adams to Edmund Jenings, 5 February 1781
From: Adams, John
To: Jenings, Edmund



Amsterdam Feb. 5. 1781
Dear Sir

Yours of 31. Jan. is arrived. A Courier is arrived from Petersburg, who carried the Notice of Sir Yorkes leaving the Hague. All’s well in the north.
The Courtiers in England, who indeed compose the nation, flatter themselves they shall raise the Devil in Holland. They may raise a Spirit but it will be a good one. The Symptems are very Strong. If popular Rage gets loose it will not dewitt, John Adams, John De Neuville and Van berkel as the Anglomans hoped, but the Anglomans themselves. However, I think there will be no Commotions but all will go well.
The Translator, is very willing that any Notes and Additions may be made. If you get one of the Books pray send it by the Post. The Translator, has circulated many Things here, the Memoire, Hows Narrative and Burgoines, &c. These have had a wonderfull Effect here. And there are so many Wits at Work, that good Sentiments will prevail here in time.

Adieu

